Citation Nr: 1109405	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the disability rating of 10 percent, effective July 17, 1968 for posttraumatic stress disorder (PTSD).

A July 2007 rating decision indicates that the RO increased the evaluation for the Veteran's PTSD to 30 percent disabling, effective February 22, 2006.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record demonstrates that the Veteran's PTSD is characterized by subdued affect, pressured and irrelevant speech, difficulty organizing and analyzing complex material, poor concentration, and disturbances of motivation and mood to include irritability, anger, hostility, assaultive thoughts, hallucinations, and nightmares.    


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).     

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected PTSD, the evidence must show that his PTSD has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, November 2006, July 2007, and September 2008 letters also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained a February 2007 private mental assessment.  The Veteran was also provided VA examinations in connection with his claim in April 2006 and October 2008.  The VA examiners recorded pertinent examination findings, noted the Veteran's medical history, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

The Veteran contends that an evaluation in excess of 30 percent is warranted for his service-connected PTSD.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010);  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran is currently rated at 30 percent disabled under the general rating formula for mental disorders.  A 30 percent disability evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130 (2010).  

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Historically, the Veteran filed his claim for entitlement to service connection for anxiety reaction in July 1968.  In a November 1968 rating decision, the RO granted service connection and assigned a rating of 10 percent, effective July 17, 1968.  In February 2006, the Veteran filed an informal claim for an increased evaluation for his service-connected anxiety reaction.  In a September 2006 rating decision, the RO characterized the service-connected disorder as PTD, formerly anxiety reaction based on the current evidence of record and continued the 10 percent rating.  Subsequently, in a July 2007 rating decision, the RO increased the evaluation to 30 percent, effective February 22, 2006.

The Veteran was afforded two VA examinations and underwent a private mental assessment in connection with his claim for an increased evaluation for PTSD.  In an April 2006 VA mental examination, the Veteran reported experiencing a depressed mood and irritability at times, yet overall a pretty good mood, restricted range of affect, sleep apnea, poor concentration, easily distracted, somewhat hypervigilant, and nightmares a couple of times per month.  Further, he explained that he is uncomfortable around others, motivation is down but he pushes himself, periodic suicidal ideation and assaultive thoughts emerge more often but he has no difficulty controlling the latter thoughts, and psychological and physiological reactions develop when exposed to a dank-type smell as well as an exaggerated startled response to banging noises.  For the past eighteen years he has done well working for the State of California, despite having some problems with supervisors.  He has also been married for the past thirty-six years, which he described as a good relationship with periods of ups and downs, and engages in family activities.

Following the April 2006 VA examination, the examiner diagnosed the Veteran with chronic PTSD.  He noted that the Veteran's mood and affect was fair, speech was logical, spontaneous, and the rate was within normal limits, and remote memory was grossly intact.  The Veteran was dressed in casual attire, appropriately groomed, alert and oriented to time, place, and manner, aware of recent events, and able to manage activities of daily living.  Further, there was no evidence the Veteran experienced hallucinations or delusions.  The GAF score was 65

In February 2007, the Veteran underwent a private mental assessment in which he reported that he has difficulty with hyper-alertness and hypervigilance evidenced by the fact he repeatedly checks his property's perimeter, windows, and doors.  He sometimes gets disoriented and his sleep is disrupted by night sweats and thrashing.  The Veteran continues to experience nightmares and reported an elevated startled response, yet suicidal ideation no longer develops.  He also mentioned that his wife does not understand what he tells her about his wartime experiences.  After conducting a mental assessment, the private physician confirmed the Veteran's diagnosis of PTSD and noted the Veteran was casually dressed, appropriately groomed, and was oriented to time, place, and manner.  The Veteran described feelings of anxiety and was moderately depressed with a subdued affect.  Diminished concentration was within normal limits, speech was clear and coherent, and associations and judgment were logical and orderly.  There was also no evidence of a thought disorder or visual or auditory hallucinations.  The private physician recommended the Veteran seek outpatient counseling and medication to reduce the Veteran's subjective levels of distress and improve overall coping effectiveness.         

Most recently in an October 2008 VA psychiatric examination, the Veteran reported being married for forty years, being close to his family, and having a best friend.  He experiences monthly hallucinations of someone calling his name and thinks about hurting others several times a day, but no plan or intent to act upon these thoughts ever developes.  His irritability and aggravation is worse since his last mental examination and he exhibits impulsivity and road rage especially when at stop lights.  The Veteran continues to suffer from sleep impairment by waking up about five to six times per night, nightmares about once a month.  Intense physiological distress also continues when he is exposed to certain smells or the sight of certain terrain and he maintains his avoidance of crowds because they make him feel uncomfortable.  The Veteran reiterated his hypervigilant behavior evident by his need to know escape routes and focus on his surroundings to maintain safety.  He loses concentration while watching television or when engaged in personal conversations, and reports having no tolerance for distress or patience for disagreements at work.  The Veteran believes his anger and hostility impacts his social life, marriage, and progress at work.    

Following the October 2008 VA mental examination, the examiner confirmed the Veteran's diagnosis of PTSD.  He noted the Veteran's speech was somewhat pressured with occasional irrelevant digressions and the Veteran has trouble with organizing and analyzing complex material.  There was no evidence of significant impairment of memory, obsessional rituals, or suicidal ideation.  The Veteran was orientated to time, place, and manner, appearance was within normal limits, and he displayed good eye contact and cooperativeness throughout the mental examination.  The examiner concluded that the Veteran's PTSD symptoms result in deficiencies in work, school, family relations, judgment, thinking, and mood.  The GAF score was 61.  

After carefully reviewing the evidentiary record, the Board finds that an evaluation of 50 percent is warranted for the Veteran's service-connected PTSD.  The medical evidence, as previously stated, shows that the Veteran exhibits flattened affect and difficulty understanding complex commands, as well as poor concentration.  In an April 2006 VA examination report, the Veteran reflected a restricted range of affect and the examiner noted the Veteran's affect as congruent with his fair mood.  His affect was also noted as subdued by the February 2007 private physician.  The October 2008 VA examiner noted the Veteran had trouble with organizing and analyzing complex material.  Furthermore, both VA examiners and private physician noted that the Veteran suffered from poor concentration, as he is easily distracted, looses track of television or personal conversations, and has diminished concentration  

The evidence also shows the Veteran exhibits disturbances of motivation and mood.  In an April 2006 VA examination report, the Veteran reported outbursts of anger and psychological and physiological reactions to a dank-type smell.  In an April 2006 VA examination report and February 2007 private mental assessment, the Veteran complained of experiencing nightmares a couple times per month and exaggerated and elevated startled responses to banging noises.  Moreover, in April 2006 and October VA examination reports, the Veteran reported having assaultive thoughts in which he thought about hurting others several times a day; however, he never had a plan or intention to act upon these thoughts nor was it difficult for him to control them.  Moreover, the Veteran reported to the October 2008 VA examiner that he experienced monthly hallucinations of someone calling out his name.

Nonetheless, the Board also finds that a preponderance of the evidence is against a finding that an evaluation higher than 50 percent for PTSD is warranted.  The medical evidence, as previously stated, shows that the Veteran has not neglected his hygiene or personal appearance.  In fact, April 2006 and October 2008 VA examiners, as well as the February 2007 private physician noted the Veteran was dressed in casual attire and appropriately groomed.  In addition, there was no evidence of the Veteran experiencing panic attacks or near-continuous depression affecting his ability to function independently, appropriately, and effectively.

Similarly, there is no evidence that tends to show the Veteran has impaired impulse control to include unprovoked irritability with periods of violence and difficulty in understanding complex commands.  In fact, he told the October 2008 VA examiner that he experiences road rage when at stop lights and discussed his assaultive thoughts to the April 2006 VA examiner; however, the Veteran reinforced that he has never acted on such impulses and has no difficulty controlling these thoughts.  Furthermore, the Veteran shows no difficulty in adapting to stressful circumstances by maintaining his employment with State of California, despite his contention that his anger and hostility impacts his progress at work in an October 2008 VA examination report.  

In addition, the evidence does not show an inability to establish and maintain effective relationships.  The Veteran reported to the April 2006 VA examiner that he is in a good relationship with his wife, despite periods of ups and downs, and that he engages in family activities.  He also told the October 2008 VA examiner that he has been married for forty years, he is close with his family, and has a close friend to whom he can tell anything.   

The evidence further shows that the Veteran's service-connected PTSD does not cause obsessional rituals, speech characterized as intermittently illogical, obscure, or irrelevant, spatial disorientation, or suicidal ideation as to warrant a rating in excess of 50 percent.  The Veteran reported to the February 2007 private physician that he experienced hypervigilant behavior, to include checking his home's perimeter, windows, and doors.  He also reported to the October 2008 VA examiner of his need to know escape routes and his surroundings to maintain safety.  With regards to the Veteran's speech, the October 2008 VA examiner noted it was pressured with occasional irrelevant digressions.  Further, the Veteran told the February 2007 private physician that he sometimes gets disoriented, and informed the April 2006 VA examiner that he periodically experienced suicidal ideation, yet he later denied such thoughts to the February 2007 private physician and October 2008 VA examiner.  Nonetheless, the Board concludes that the Veteran's service-connected PTSD does not result in obsessional rituals which interfere with routine activities, irrelevant speech, and spatial disorientation to degrees consistent with a higher disability rating.  

Lastly, the Board notes that the Veteran has been assigned a GAF score of 65 in the April 2006 VA examination report and of 61 in the October 2008 VA examination report.  The scores denote mild PTSD symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  As discussed above, the Board finds that the Veteran's clinical disability picture more nearly approximates the assignment for a 50 percent evaluation.  The Board also points out that the private physician's and VA examiners' classification of the level of psychiatric impairment, by words or by a GAF score, are factors for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show that the Veteran manifested symptoms are equal or more nearly approximate to the criteria for a 70 percent evaluation.  

In this case, as noted above, the Veteran's symptoms are consistent with the criteria for a 50 percent rating, but no higher.  The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 50 percent rating now in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating now in effect.  

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 50 percent, but no higher, for PTSD is warranted.  See Gilbert, 1 Vet. App. at 55.

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation of 50 percent for PTSD is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  



ORDER

Entitlement to an evaluation of 50 percent, but no higher, for posttraumatic stress disorder is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


